



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Houlder, 2014 ONCA 372

DATE: 20140509

DOCKET: C58270

Laskin, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Solomon Houlder

Appellant

Breana Vandebeek, for the appellant

Katie Doherty, for the respondent

Heard and released orally: May 8, 2014

On appeal from the sentence imposed on August 30, 2013 by
    Justice Brian P. OMarra of the Superior Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

The appellant seeks leave to appeal his August 30, 2013 sentence for
    robbery with an imitation firearm.  He was sentenced to three years
    imprisonment less credit for 15 months of pre-trial custody calculated on a 1
    to 1 basis.  He was also placed on probation for two years.

[2]

The sentencing judge had this courts decision in
R. v. Summers
,
    2013 ONCA 147 and concluded that there was an insufficient basis in the record
    for enhanced credit.   Since that time, the Supreme Court rendered its decision
    in
R. v. Summers
, 2014 SCC 26.  The court stated at paragraph 79 that
    the onus is on the offender to demonstrate that he should be awarded enhanced
    credit as a result of his pre-sentence detention.  Furthermore, generally
    speaking, the fact of pre-sentence detention is sufficient to give rise to an
    inference that the offender has lost eligibility for parole or early release
    thereby justifying the enhanced credit.

[3]

At the time of the offence, the appellant was 18 years old.  During his
    15 months in custody at the Toronto Don Jail, he was described as a model
    prisoner.  The record suggests that he would be entitled to parole and early
    release.

[4]

In these circumstances, leave to appeal sentence must be granted and the
    appeal is allowed.  The appellant is sentenced to three years imprisonment less
    credit for pre-trial custody of 22 and one-half months calculated on a 1 to 1.5
    basis, together with probation for two years.

John Laskin J.A.

S.E. Pepall J.A.

G. Pardu J.A.


